Dear Mr. Beard:
On behalf of the Lincoln Parish Police Jury, in your capacity as President, you have requested the opinion of this office regarding the assumption of certain outstanding bonded indebtedness of the Police Jury incurred to finance improvements to Lincoln General Hospital, which is owned by the Police Jury.
It is our understanding that the Police Jury has entered into a Definitive Agreement for the transfer/sale of the Hospital, and that this transaction was  presented to the electorate of Lincoln Parish at the September 21, 1996 election.  It is our further understanding that the electorate approved the transaction. After the transfer/sale is accomplished, the Police Jury and the residents of Lincoln Parish will no longer have any interest in the Hospital.  However, rather than retire the bonds, the ultimate transferee of the Hospital would prefer to assume the obligation for payment of the bonds and simultaneously release the Police Jury from any and all liability related to the bonds. The holder of the bonds is willing to agree to the complete release of the Police Jury.
Specifically, you are interested in determining whether the assumption of the debt by the transferee and the release of the Police Jury from its obligations in connection with the bonds would be permitted under State law.  In light of the fact that the bondholder will agree to the Police Jury's release from its obligations as issuer of the bonds, it is our opinion that state law would not prohibit the purchaser of the hospital from assuming the Police Jury's obligation for payment of the bonds.
We trust the foregoing to be helpful.  If we can be of assistance in other areas of the law, please do not hesitate to contact us.
Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                              By: _______________________________________  JEANNE-MARIE ZERINGUE BARHAM
Assistant Attorney General
RPI:JMZB/jv
Date Received:
Date Released:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL